Citation Nr: 0720251	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for flatfoot 
deformity, right foot currently evaluated as 20 percent 
disabling.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on unemployability 
(TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Cleveland, Ohio regional office (RO) of the Department of 
Veterans Affairs (VA) which, in part ,continued a 10 percent 
disability evaluation for bilateral week feet with callus 
formation, continued a 10 percent disability evaluation of 
residual sprain, left ankle, denied service connection for 
tinnitus and denied and a total rating for compensation 
purposes based on individual unemployability (TDIU).  

In a January 2006 rating decision, the Providence, Rhode 
Island RO (which has jurisdiction over the claim) increased 
the rating for residuals of sprain, left ankle disability 
(formerly evaluated separately) to 40 percent, effective July 
21, 2003.  The 40 percent evaluation is the maximum schedular 
evaluation.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5277 
(2006).  The RO informed the veteran of this fact, and that 
the grant was considered to have fully satisfied his appeal.  
Neither he, nor his representative have claimed entitlement 
to an extraschedular rating for the left foot disability, 
although he has perfected an appeal for TDIU based in large 
part on the left leg disability.

In a February 2006 supplemental statement of the case (SSOC), 
the RO increased the rating for the veteran's flat foot 
deformity (formerly evaluated as bilateral weak feet with 
callus formation) to 20 percent, effective July 21, 2003.  
Despite the increased evaluation established in February 
2006, the veteran has not been awarded the highest possible 
evaluation.  As a result, the veteran is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status for this issue.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).

By letter dated in June 2007, the Board notified the veteran 
that his motion to have his appeal advanced on its docket had 
been granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Diagnostic Code 5276 contains specific criteria for 
determining whether the veteran is entitled to a higher 
rating for the flat foot on the right.  The most recent VA 
examination was in February 2006, but did not provide the 
specific findings needed to determine whether the veteran met 
the criteria for a higher rating under Diagnostic Code 5276.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Regarding his tinnitus claim, the veteran has reported in-
service noise exposure.  The veteran reported in a February 
2004 statement that he was involved in an in-service 
explosion that resulted in loss of hearing for about two 
days.  The veteran stated that he had ringing in his ears 
ever since this incident.  A veteran's report of a continuity 
of symptomatology can serve to trigger VA's duty to provide 
an examination.  Duenas v. Principi, 18 Vet App 512 (2004); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

An examination is needed to obtain a competent opinion as to 
whether any current tinnitus is related noise exposure in 
service. 

The veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.

TDIU may be granted where it is found that service-connected 
disorders prevent a veteran from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2006).

The veteran's service-connected disabilities consist of 
residuals of sprain, left ankle with weak foot (rated 40 
percent), hysterical neurosis (rated 30 percent), flatfoot 
deformity, right foot (rated 20 percent) and a weak right 
foot with callus formation (rated 10 percent).  The combined 
service- connected disability rating is 70 percent.

The veteran meets the percentage requirements for a TDIU.  38 
C.F.R. § 4.25.  The remaining question is whether the service 
connected disabilities preclude employment consistent with 
his education and occupational experience.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).  

In the December 2003 VA examination, the examiner stated that 
the veteran would be unable to pursue physical employment but 
would not be precluded from sedentary employment.  Since that 
examination, the service connected disabilities have 
worsened, as demonstrated by the increased ratings for the 
foot disorders.  In the February 2006 VA examination, the 
examiner stated that there was functional limitation 
secondary to the veteran's dropped foot.  The February 2006 
VA examiner did not, however, indicate whether the service 
connected disabilities precluded gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
audiology examination in order to 
determine the etiology of any current 
tinnitus.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record,  the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current tinnitus that began in service, 
or is otherwise is a result of disease or 
injury in service.  A rationale must be 
offered for any opinion. 

The examiner is advised that a court has 
recently held that an examiner cannot 
rely solely on the silence or absence of 
service medical records as the basis for 
providing an opinion against the claim.  
Dalton v. Nicholson, No. 04-1196 (Feb. 
12, 2006).

2.  The veteran should be afforded a 
podiatry or orthopedic examination to 
determine the current severity of the 
flatfoot deformity of the right foot.  
The examiner should review the claims 
folder.  The examiner should report the 
severity of any pronation on standing, 
the severity of tenderness of the plantar 
surface, whether there is marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation, and 
whether the symptoms are improved with 
orthopedic shoes or appliances.

These finding are needed to rat the 
disability in accordance with VA's 
Schedule for Rating Disabilities. 

3.  The veteran should be afforded an 
examination to determine the impact of 
the service connected disabilities on his 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner.  The 
examiner should acknowledge such review.  
The examiner should express an opinion as 
to whether the service connected 
disabilities preclude gainful employment 
consistent with the veteran's education 
and occupational experience.  A rationale 
for the opinion should be provided.

3.  If any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


